Citation Nr: 0816779	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-17 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for a right shoulder 
disorder, status post rotator cuff repair with adhesive 
capsulitis, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from  June 1953 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   A hearing was held at the Board before the 
undersigned Veterans Law Judge in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  During the hearing held in April 2008, the veteran 
recounted receiving treatment for hearing loss at various 
medical facilities beginning in 1969 and continuing through 
the 1970's.  He specified that treatment had occurred at VA 
facilities in Brecktown, New Jersey; Trenton, New Jersey; 
East Orange, New Jersey; West Palm Beach, Florida; Atlanta 
Georgia; and in San Juan, Puerto Rico.  Thus, there appear to 
be additional treatment records that have not been obtained.  
Such treatment records would be relevant as they could place 
the date of onset of hearing loss as having been earlier than 
previously shown.  Accordingly, a remand is required for the 
purpose of attempting to obtain such records.  

The veteran also testified during the hearing held in April 
2008 that subsequent to the most recent VA joints examination 
in May 2006 he had received treatment from a private 
physician, and had been given X-rays of the shoulder.  Such 
records would provide further information regarding the 
current severity of the disorder, and should, therefore, be 
obtained for consideration in connection with the claim for 
an increased rating for a right shoulder disorder.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran was 
previously afforded a VA hearing loss examination in 
September 2006.  The report reflects that the VA examiner 
rendered an opinion that the evidence did not support the 
veteran's claim that his hearing loss was due to military 
noise exposure.  The examiner based this opinion in part on a 
finding that there was "no hearing loss found previous to 
1997."  In the event that any treatment records are found 
which reflect that the hearing loss was present prior to 
1997, then an amended opinion should be obtained from the VA 
examiner for the purpose of determining whether any earlier 
evidence of hearing loss alters his opinion regarding whether 
such hearing loss is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to obtain the above referenced VA 
medical treatment records dated from 1969 
which pertain to hearing loss.  Efforts 
to obtain such records should continue 
unless it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  

2.  The RO should make appropriate 
efforts to obtain the recent private 
treatment records pertaining to the 
treatment given for veteran's service 
connected right shoulder disorder since 
May 2006.  

3.  If any additional treatment records 
are obtained which reflect the presence of 
hearing loss prior to 1997, the claims 
file including the new records should be 
returned to the VA examiner who conducted 
the hearing loss examination in September 
1996, and he should be requested to 
provide an addendum which addresses 
whether such additional records alter his 
previous conclusion regarding the etiology 
of the hearing loss.  

4.  The RO should review the examination 
report addendum to determine if it is in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



